United States Court of Appeals
                                                             Fifth Circuit
                                                          F I L E D
                     Revised August 15, 2003
                                                            July 29, 2003
                 UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT           Charles R. Fulbruge III
                                                              Clerk

                     _______________________

                           No. 02-20308
                           No. 02-21088
                     _______________________


ROLEX WATCH USA, INC.,

                            Plaintiff-Counter Defendant-Appellee,

                             versus

JBJ DISTRIBUTORS, INC.,

                            Defendant-Counter Claimant-Appellant.

_________________________________________________________________

          Appeals from the United States District Court
                for the Southern District of Texas
                    Civil Docket #H-99-CV-1621

_________________________________________________________________



Before JONES and CLEMENT, Circuit Judges and FELDMAN, District
Judge.*

PER CURIAM:**

          Appellant JBJ Distributors, Inc. raises a plethora of

issues attacking an adverse injunction and attorney fee award in


     *
      District Judge of the Eastern District of Louisiana, sitting
by designation.
     **
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
this   trademark   infringement     and     counterfeiting        case.     Having

considered the briefs, oral arguments, and pertinent portions of

the record, we find no merit in any of the issues and affirm on the

basis of the district court opinion with only a few additional

observations.

            First, JBJ argues that the district court should not have

applied New York’s trademark dilution law to JBJ because there was

no jurisdictional nexus connecting JBJ to New York for the purposes

of in personam or in rem jurisdiction. JBJ is correct. Neither

Rolex nor the district court identified any jurisdictional nexus

connecting JBJ to New York; therefore, it was improper for the

district court to apply New York’s trademark dilution law to JBJ.

Rolex argues that New York and Texas law provide for the same

outcome, but the similarity of state laws on trademark dilution

does not provide the requisite jurisdictional nexus.

            Nevertheless,     JBJ’s     appeal      of    the     trial     court’s

application of New York trademark dilution law does not undermine

the    judgment,   since   there   is   ample    support        for   the   court’s

alternative     liability    holdings       based    on    federal        trademark

infringement and trademark counterfeiting law.                   See Rolex Watch

USA, Inc. v. Meece, 158 F.3d 816 (5th Cir. 1998); Elvis Presley

Enterprises, Incorporated v. Capece, 141 F.3d 188, 193 (5th Cir.

1998).




                                        2
           Second, JBJ offers no support in law or logic for the

contention that its unclean hands, arising from flagrant discovery

abuse, do not bar JBJ’s laches defense because the misconduct

occurred after Rolex filed suit. Moreover, JBJ engaged in pre-suit

misconduct by its continuing sales of altered Rolex watches after

this court’s nearly indistinguishable decision in Meece.

           Third, the injunction ordered by the district court is

carefully crafted and not unduly vague or overbroad.    It does not

prohibit JBJ from performing authorized Rolex repair work using

genuine Rolex parts.   It prohibits only those acts that would lead

to the creation of deceptively altered or counterfeit “Rolex”

watches.

           Fourth, the substantially reduced attorneys’ fee award is

reasonable and justified under 15 U.S.C. § 1117(b) without resort

to a finding of “exceptional circumstances,” a finding the statute

mandates only to reduce or avert a fee award.    The district court

entered abundant findings and conclusions that support this award

and insulate it from JBJ’s abuse of discretion challenge.

           Finally, JBJ’s additional and subsidiary appellate points

are meritless and do not require a response by this court.

           AFFIRMED.




                                 3